IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 24 MM 2022
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JESUS GUILLERMO RIVERA,                       :
                                               :
                     Petitioner                :

                                       ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2022, the Application for Extraordinary Relief

and the “Application for Leave to File Original Process” are DENIED.